PER CURIAM.
We affirm the order on appeal for the reasons expressed in our opinion in City of Miami v. Burnett, 596 So.2d 478 (Fla. 1st DCA 1992).
Appellee, the claimant below, has filed an amended motion for appellate attorney’s fees. In our discretion we grant the motion. We remand the matter to the judge of compensation claims to determine the amount of attorney’s fees. We note that this is another of the cases involving the City of Miami’s pension offset ordinance and the briefs which have been filed are largely duplicative of other work. We direct the JCC’s attention to that part of our opinion in Burnett which dealt with appellate attorney’s fees.
JOANOS, C.J., and BOOTH and SHIVERS, JJ., concur.